Exhibit 10.1

FORM OF VOTING AGREEMENT

The undersigned shareholder of Anchor Bancorp, Inc. (“Anchor”) hereby agrees in
its capacity as a shareholder to vote its shares of Anchor Common Stock that are
registered in its name in favor of the Agreement and Plan of Merger by and
between Old National Bancorp and Anchor, dated August [*], 2017 (the
“Agreement”). In addition, the undersigned hereby agrees not to make any
transfers of shares of Anchor with the purpose of avoiding its agreement set
forth in the preceding sentence and agrees to cause any transferee of such
shares to abide by the terms of this Voting Agreement.

The undersigned is entering into this Voting Agreement solely in its capacity as
a shareholder and, notwithstanding anything to the contrary in this Voting
Agreement, nothing in this Voting Agreement is intended or shall be construed to
require the trustees or the partners of the undersigned, in their capacities as
directors of Anchor, if applicable, to act or fail to act in accordance with
their fiduciary duties in such director capacity. Furthermore, none of the
trustees or the partners of the undersigned makes any agreement or understanding
herein in his or her capacity as a director of Anchor.

Notwithstanding any contrary provision herein, this Voting Agreement shall be
effective from the date hereof and shall terminate and be of no further force
and effect upon the earliest of (a) the consummation of the Merger (as defined
in the Agreement), (b) the termination of the Agreement in accordance with its
terms, (c) the taking of such action whereby a majority of the Board of
Directors of Anchor, in accordance with the terms and conditions of Sections
5.01 and 5.06 of the Agreement, withdraws its favorable recommendation of the
Agreement to its shareholders; or (d) the adoption of the Agreement by the
shareholders of Anchor.

This Voting Agreement may be executed in any number of counterparts, each of
which shall be an original, but such counterparts shall together constitute one
and the same instrument.

Dated this             day of                     , 2017.

 

 

  

 

 

  

 

 

  

 

 

  

 